Filed 11/1/22 Fields v. Acorns Advisers CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 MICHAEL LANE FIELDS,                                                  B311766

           Plaintiff and Appellant,                                   Los Angeles County
                                                                      Super. Ct. No. 19STCV37113
           v.

 ACORNS ADVISERS, LLC,

           Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County. David Sotelo, Judge. Affirmed.

      Greenberg Glusker Fields Claman & Machtinger and
Bertram Fields for Plaintiff and Appellant.

     Baker & McKenzie, Bradford K. Newman and Anne Kelts
Assayag for Defendant and Respondent.
                 ___________________________
      While seeking a business relationship with defendant
Acorns Advisers, LLC, plaintiff Michael Lane Fields shared ideas
with Acorns that plaintiff claims Acorns later used. Plaintiff
sued Acorns for compensation under an implied contract theory.
The trial court granted Acorns’s summary judgment and plaintiff
appealed. Plaintiff fails to show a triable issue as to whether a
contract existed. Specifically, he directs us to no evidence that he
shared his ideas with any expectation of compensation,
reasonable or otherwise. Moreover, the evidence shows that he
shared his ideas with Acorns for the purpose of establishing a
future business relationship and not with the intention of selling
them. We therefore affirm.
                           BACKGROUND
      Acorns is a financial technology and services company
focused on serving millennials. Its CEO is Noah Kerner.
Plaintiff has an MBA and various financial services licenses.
      At a time when plaintiff was looking for a new job, Alan
Patricof, an Acorns investor and friend of plaintiff’s
grandparents, asked Mr. Kerner to meet with plaintiff as a favor
to Mr. Patricof. Mr. Kerner obliged and arranged a lunch with
plaintiff and two other Acorns executives, David Keegan and
Manning Field.
      The lunch took place in late 2016. At the lunch, Mr. Kerner
referred to the possibility of plaintiff’s employment by Acorns but
did not make him any offer. After the lunch, plaintiff had an e-
mail exchange with Mr. Keegan but heard nothing further from
Mr. Kerner. This disappointed plaintiff.
      Plaintiff repeatedly communicated to Mr. Patricof through
a mutual contact that Acorns had not hired plaintiff but that
plaintiff remained interested in Acorns. In mid-2018, Mr. Kerner




                                 2
e-mailed Mr. Patricof and others that Acorns was looking to fill a
business development position. Mr. Patricof again referred
Mr. Kerner to plaintiff. Mr. Kerner, in turn, contacted plaintiff
and suggested he apply for an open business development
position at Acorns. Plaintiff applied and was invited to interview
for the position. After the interview, Acorns told plaintiff that he
would not be hired for the position.
       Apprehensive that this would disappoint Mr. Patricof,
Mr. Kerner introduced plaintiff to another Acorns employee, Jike
Chong, by e-mail. Mr. Chong was responsible for a project that
Acorns codenamed “Plan Project.” Mr. Kerner described Plan
Project as development of a product by which Acorns customers
could manually allocate portions of their paychecks into their
investment, checking, and retirement accounts. As part of his
work on Plan Project, Mr. Chong wanted to meet with financial
planners about general financial planning concepts. According to
plaintiff, Mr. Kerner suggested that plaintiff “meet with
Mr. Chong to discuss [plaintiff’s] ideas for Acorns, and that
something good might come out of that meeting.”
       Plaintiff testified that, by this point, “[he] had decided that,
instead of full-time employment [he] would prefer a consulting
arrangement with Acorns under which, for a reasonable fee, [he]
would provide ideas that furthered their planning for a
reasonable fee.” However, he has no recollection of
communicating this to Acorns.
       Plaintiff met with Mr. Chong during the latter half of 2018.
According to Acorns, they had two meetings and two telephone
calls. Plaintiff believed he had other oral and written
communications with Mr. Chong. Plaintiff described their first
meeting as lasting two hours.




                                   3
       The precise substance of plaintiff’s discussions with
Mr. Chong is the subject of some dispute, but the particulars are
not material to the disposition of this appeal. In broad terms,
plaintiff contends that Mr. Chong solicited plaintiff’s ideas
because they would be helpful to Mr. Chong’s work on Plan
Project. Plan Project involved an investment planning tool, and
plaintiff’s ideas that he shared with Mr. Chong also involved an
investment planning tool—one that was “automated” and
“designed for young people early in their careers.” As plaintiff
conceived of his plan, it “had a number of components that could
be operated manually or passed on computerized decision
making.” Plaintiff testified that he also shared with Mr. Chong
two questionnaires for use in assessing client needs, one prepared
by a third party and one that plaintiff personally helped to
prepare.
       At no point during these discussions with Mr. Chong or
other Acorns representatives did plaintiff ever request payment
for his ideas or ask that Acorns treat them as confidential or
proprietary to plaintiff. But he did repeatedly inquire about
potential opportunities for him to work with the company in the
future.
       After meeting with Mr. Chong in August 2018, plaintiff
wrote to him: “I hope to eventually join the team in some helpful
capacity.” Less than a week later, he e-mailed Mr. Kerner to
inquire about “[a]ny new developments” and expressed the desire
to “help more directly.” In October 2018, in response to an e-mail
from Mr. Chong thanking him for sending a list of questions for a
client questionnaire, plaintiff wrote “[i]f it so happens that you
develop this part of the business, what role would you see for
[me]?” Mr. Chong put the question back to plaintiff, to which




                                4
plaintiff responded that he saw himself “ensuring [Acorns] ha[s] a
relevant and applicable planning tool (evolving project) and
developing strategies to grow the business.” Two months later,
Mr. Chong wrote to plaintiff that Acorns was “looking for
potential roles to expand the team in 2019” and invited plaintiff
to Acorns’s Irvine offices “for an extended discussion.” Plaintiff
again expressed interest but was unavailable on Mr. Chong’s
proposed date because he would be on his honeymoon.
        After plaintiff returned from his honeymoon, he saw an
Acorns investor presentation on Plan Project. In his view, the
plan “basically adopted [his] key suggestions.” His initial
reaction was “pride.” However, on further reflection, plaintiff felt
that Acorns had “sought and obviously used [his] ideas and
efforts, which seemed likely to make [Acorns] significant profits,
but apparently [Acorns] w[as] deliberately avoiding the issue of
compensation [for] using all the basic elements of [his] plan.”
Plaintiff considered this “very unfair,” and it was “that
realization” that led him to make a claim against Acorns and
eventually sue Acorns in October 2019.
        Plaintiff’s complaint contains just two causes of action. The
first is for breach of implied contract. The second is for
declaratory relief to establish the parties’ “rights and obligations
with respect to the ideas presented to Acorns by plaintiff”—in
effect, for a declaration of the terms of the alleged contract
between plaintiff and Acorns. Plaintiff claimed damages of at
least $10 million.
        Following extensive discovery, Acorns moved for summary
judgment. In support of its motion, it offered evidence that
plaintiff could not establish any of the elements of breach of
contract. As to the existence of a contract, Acorns offered




                                 5
evidence that plaintiff offered his ideas to Acorns not for sale but
for the purpose of securing an employment or other business
relationship with Acorns. As to breach and damages, Acorns
offered evidence that it never used plaintiff’s ideas at all.
       Plaintiff opposed the motion. His opposition relied
predominantly on a declaration that, in some respects, recast the
facts plaintiff had testified to in deposition. For example, in
deposition, plaintiff testified that he felt he was acting as a
consultant to Acorns “[i]n some capacity” beginning with his
initial 2016 lunch with Messrs. Kerner, Keegan, and Field. In his
declaration in support of his opposition, plaintiff testified that
“[he] did not believe that [he] was acting as a consultant at this
lunch. Later, that became [his] goal.”
       The trial court determined that Acorns’s evidence was
sufficient to shift the burden to plaintiff to show a triable issue.
After considering plaintiff’s evidence, the court concluded
plaintiff failed to satisfy his burden. It found no evidence of a
contract, because there was no evidence plaintiff expected
compensation at the time of alleged formation; nor any breach of
the contract alleged, because there was no evidence Acorns used
plaintiff’s ideas.
       The trial court therefore granted Acorns’s motion and
plaintiff appealed.
                             DISCUSSION
1.     Summary Judgment Standard of Review
       A defendant moving for summary judgment must show
“that one or more elements of the cause of action . . . cannot be
established, or that there is a complete defense to the cause of
action.” (Code Civ. Proc., § 437c, subd. (p)(2).) Summary
judgment is appropriate where “all the papers submitted show




                                 6
that there is no triable issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” (Id.,
subd. (c).)
       Our Supreme Court has made clear that the purpose of the
1992 and 1993 amendments to the summary judgment statute
was “ ‘to liberalize the granting of [summary judgment]
motions.’ ” (Perry v. Bakewell Hawthorne, LLC (2017) 2 Cal.5th
536, 542.) It is no longer called a “disfavored” remedy. (Ibid.)
“Summary judgment is now seen as ‘a particularly suitable
means to test the sufficiency’ of the plaintiff’s or defendant’s
case.” (Ibid.)
       On appeal, “we take the facts from the record that was
before the trial court . . . . [Citation.] ‘ “We review the trial
court’s decision de novo, considering all the evidence set forth in
the moving and opposing papers except that to which objections
were made and sustained.” ’ ” (Yanowitz v. L’Oreal USA, Inc.
(2005) 36 Cal.4th 1028, 1037.)
2.     The Trial Court Properly Granted Summary
       Judgment
       We agree with the trial court that there is no triable issue
of fact as to the existence of a contract. Plaintiff failed to produce
any evidence that he reasonably expected compensation for his
ideas at the time he offered them. Because there was no contract,
we need not consider whether there is a triable issue as to
whether Acorns used plaintiff’s ideas in breach of the alleged
contract. Nor need we separately consider plaintiff’s request for a
declaration of rights because there is no contract nor any
contractual rights to declare.
       “A contract is either express or implied.” (Civ. Code,
§ 1619.) “An express contract is one, the terms of which are




                                  7
stated in words” (§ 1620); and “[a]n implied contract is one, the
existence and terms of which are manifested by conduct” (§ 1621).
       “The essential elements of a claim of breach of contract,
whether express or implied, are the contract, the plaintiff’s
performance or excuse for nonperformance, the defendant’s
breach, and the resulting damages to the plaintiff.” (Green Valley
Landowners Assn. v. City of Vallejo (2015) 241 Cal.App.4th 425,
433.)
       Plaintiff has not shown he had an implied contract with
Acorns. He states only that he need not show he made an
express request for payment because a “plaintiff[’s] reasonabl[e]
belie[f] he would be compensated if his ideas were used” will
excuse such a showing. He then argues that such a belief can be
inferred from the facts and circumstances reflected in the record.
       Relying on Faris v. Enberg (1979) 97 Cal.App.3d 309
(Faris), Acorns asserts plaintiff must show that he “prepared the
work; that he . . . disclosed the work to [Acorns] for sale; [that]
under all circumstances attending disclosure it can be concluded
that [Acorns] voluntarily accepted the disclosure knowing the
conditions on which it was tendered (i.e., [Acorns] [had] the
opportunity to reject the attempted disclosure if the conditions
were unacceptable); and the reasonable value of the work.”
(Id. at p. 318.) Faris concerned a concept for a television show
and derived its analysis from the Supreme Court’s decision in
Desny v. Wilder (1956) 46 Cal.2d 715, which involved a film
concept.
       Plaintiff does not dispute that he must make the showing
Acorns says Faris requires to establish an implied contract.
Indeed, he relies primarily on Gunther-Wahl (2002)
104 Cal.App.4th 27, 42-43 (Gunther-Wahl), which concerned a




                                8
concept for a toy but borrowed from the Desny v. Wilder analysis
used in Faris; and he argues that, although many implied
contract cases involve disputes over movie or television ideas,
their analysis is more broadly applicable. Because it appears to
be undisputed, we accept for the purposes of our analysis that the
Faris analysis applies here.
       Plaintiff contends he showed a reasonable expectation of
payment, even though he never asked for payment, because he
disclosed his ideas to Acorns for sale. But there is no basis for a
finding that plaintiff offered his ideas to Acorns for sale without
evidence that he either had a reasonable expectation of payment
or asked for payment. (See Faris, supra, 97 Cal.App.3d at p. 318
[finding no offer to sell in the absence of “evidence that plaintiff
expected, or indicated his expectation of receiving compensation
for the service of revealing the [television show concept]”].)
       Plaintiff concedes that he never requested payment for his
ideas until after he had shared them and discovered Acorns’s
alleged use of the ideas. He argues only that he “expected
reasonable compensation if his ideas were used . . . .” But the
record citations he offers to support his purported expectation of
payment fail to establish it.
       Three of the citations are to his separate statement in
opposition to Acorns’s summary judgment motion. The separate
statement is not evidence; it only refers to evidence in the record.
(Jackson v. County of Los Angeles (1997) 60 Cal.App.4th 171, 178,
fn. 4.) In any event, nothing in the cited portions of the separate
statement reflects that plaintiff expected payment in exchange
for his ideas. The other two citations are to plaintiff’s declaration
in support of his opposition. Here too, there is no claim that
plaintiff expected payment when he offered his ideas to Acorns.




                                 9
Indeed, the only cited testimony that references compensation at
all describes an epiphany plaintiff had long after he shared his
ideas with Acorns and after he learned Acorns was allegedly
using them. After feeling “pride” that Acorns had “adopted [his]
key suggestions,” plaintiff states he “began to realize that
[Acorns] had sought and obviously used [his] ideas and efforts,
which seemed likely to make [Acorns] significant profits, but
apparently [Acorns] w[as] deliberately avoiding the issue of
compensation.”
        Without evidence to establish he had any expectation of
compensation when he shared his ideas, plaintiff is not entitled
to have a jury consider whether he had a reasonable expectation
of compensation.
        In this regard, plaintiff’s case is unlike the three cases he
relies on to show a fact issue, Gunther-Wahl, supra,
104 Cal.App.4th 27; Minniear v. Tors (1968) 266 Cal.App.2d 495;
and Chandler v. Roach (1957) 156 Cal.App.2d 435. In each of the
three cases, the plaintiffs had developed ideas for the purposes of
selling them and shared them with the defendants in the belief
that they might purchase the ideas. In Gunther-Wahl, the
plaintiff believed, at the time he shared his ideas with toy
manufacturer Mattel, “that if Mattel liked the properties, they
would enter negotiations to license and participate.”
(Gunther-Wahl, at p. 30.) In Minniear, the plaintiff shared his
concept of a television series that he had developed “for sale to
TV” with a television producer at a private screening. (Minniear,
at pp. 497, 498, italics added.) And in Chandler, the plaintiff
developed a television show concept, engaged an agent to market
it for sale, and the agent shared the idea with a television
producer. (Chandler, at p. 437.) In short, each of these plaintiffs




                                 10
was engaged in sales activities by which he expected to be paid
for his ideas. With the predicate expectation satisfied, a fact
question existed as to whether the expectation was reasonable
under the circumstances.
       Not only does the record fail to establish plaintiff offered
Acorns his ideas for sale with the expectation of payment; it
establishes that he had a different objective: to sell his future
services. Plaintiff initially hoped to get a job at Acorns.
Mr. Patricof arranged for plaintiff to meet with Mr. Kerner after
plaintiff inquired with Mr. Patricof about “possible opportunities
in finance.” Mr. Kerner referred to the possibility of plaintiff
working for Acorns at their 2016 lunch meeting. When
Mr. Kerner did not follow up with plaintiff, plaintiff was
“disappoint[ed].” When the opportunity to interview for a job at
Acorns came up later, plaintiff jumped at it, explaining that “the
timing couldn’t be better” and calling the job opening “a great
opportunity.”
       Plaintiff attests that his interest at some point shifted from
wanting “full-time employment” to becoming a consultant to
Acorns. But the distinction does not matter for our purposes.
Plaintiff points to no evidence that he disclosed his ideas to
Acorns in the belief that he was selling them. All the evidence is
that he was selling himself. After exploring employment
opportunities, he had a “goal” of becoming a consultant, whereby
he “would provide ideas that furthered [Acorns’s] planning for a
reasonable fee.” (Italics added.) This does not amount to a
present expectation of payment for ideas at the time they were
offered.
       As Faris, supra, 97 Cal.App.3d 309, reflects, one who offers
an idea for purposes other than sale cannot later recover for the




                                 11
value of those ideas under an implied contract theory. In Faris,
the plaintiff described his idea for a television game show to
someone he thought would be a suitable host. “Plaintiff never
intended to submit the property for sale and did not tell [the
prospective host] that he was submitting it for sale. There [wa]s
no reason to think that [the prospective host], or anyone else with
whom [the prospective host] spoke, would have believed that
Faris’ submission was an offer to sell something, which if used
would oblige the user to pay.” (Id. at p. 319.) This defeated
Faris’s implied contract claim. (Ibid.)
      The same can be said of plaintiff’s disclosures to Acorns.
Plaintiff offers no evidence that he intended to sell his ideas.
Thus, there is no basis on which Acorns could be charged with an
understanding that he was selling them and no basis on which to
imply a contract for the sale of his ideas.
                          DISPOSITION
      The judgment is affirmed. Acorns is to recover its costs on
appeal.

                              GRIMES, J.

      WE CONCUR:

                        STRATTON, P. J.




                        WILEY, J.




                                12